Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-22 are pending. Claims 7-15 and 20 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This applies to claim 19 and the limitation “displaceable relative to the surface (10) of the thin-layer plate (2) by a displacement device (20)”; the term “displacement device” is interpreted in light of the specification as an X-Y stage.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 16-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 4, 5, 6, 16, and 22 recites the limitations “the particulate sample” and "the sample".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if these terms refer to the same or different samples.  All dependent claims are rejected as well. 
In regard to claims 21-22, the limitations following the period directed towards the page numbers of the specification render the claims indefinite.  The scope of the claim is not clear.  The Examiner suggests removing these limitations. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 6064754 by Parekh et al. (Parekh). 
In regard to claim 1, Parekh teaches a method for provision of a particulate sample of a specimen to be analyzed (abstract).  Parekh teaches separating a sample through a variety of techniques, such as chromatography (C5/L13 to C6/L50).  Parekh teaches gel filtration chromatography (C5/L13 to C6/L50).  Parekh teaches a thin layer plate in thin layer chromatography (C5/L13 to C6/L50). 
Parekh teaches removing the sample from the thin layer plate from the thin layer chromatography and feeding the sample to a specimen chamber (C5/L13 to C6/L50; C13/L13 to C14/L34).  Parekh teaches the sample is removed from a surface of the thin layer plate by a blade disposed at a receiving opening of a cannula (C5/L13 to C6/L50; C13/L13 to C14/L34).  Parekh teaches the sample is fed through the cannula to the specimen chamber which is connected to the cannula (C5/L13 to C6/L50; C13/L13 to C14/L34). 
In regard to claim 2, Parekh teaches generating a reduced pressure in the specimen chamber in order to suck the sample removed from the thin layer plate by means of the cannula through the receiving opening into the cannula and through the cannula into the specimen chamber (C5/L13 to C6/L50; C13/L13 to C14/L34). 
In regard to claim 3, Parekh teaches after the removal and feeding of the sample, filling the specimen chamber with a solvent in order to dissolve the sample (C14/L35-64). 
In regard to claim 5, Parekh teaches the cannula and the surface of the thin layer plate are displaced relative to one another by means of a displacement device in order to remove the sample from the thin layer plate (C6/L10-50). 
In regard to claim 6, Parekh teaches generating an optical image of the surface of the thin layer plate containing the specimen to be analyzed by means of an optical recording device and specifying an area on the surface of the thin layer plate within which the cannula is displaced relative to the surface of the thin layer plate by means of the displacement device in order to remove the sample from thin layer plate by means of an evaluation device (C6/L10-50). 
In regard to claim 19, Parekh teaches the cannula and the blade are displaceable relative to the surface of the thin layer plate by means of a displacement device (C6/L10-50). 
In regard to claim 21, Parekh teaches illuminating the surface of the thin-layer plate with infrared light, recording the light emitted by the surface of the thin layer plate by an optical recording device, and converting the recorded light into an image (C8/L20-60).
In regard to claim 22, Parekh teaches the limitations as noted above.  Further, Parekh teaches the specimen chamber is in fluid communication with a vacuum generation device (C13/L56 to C14/L34).  Parekh teaches said method further comprises generating reduced pressure in the specimen chamber via said vacuum generation device in order to suck the sample removed from the thin layer plate by the cannula through the receiving opening into the cannula and through the cannula into the specimen chamber, wherein sample particles sucked into the specimen chamber are retained therein (C13/L56 to C14/L34). 
Parekh teaches said specimen chamber is separated from a vacuum generation device by a filter device (C14/L36-56).  Parekh teaches vacuum generation device is separated by a mobile shuttle in order to prevent gel fragments from being sucked into the pump during the cutting process (C13/L56 to C14/L34).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6064754 by Parekh et al. (Parekh), as noted above, in view of GB2067126 by Brun et al. (Brun). 
In regard to claims 4 and 16-18, Parekh teaches the limitations as noted above.  Further, Parekh teaches removing a portion of gel without affecting the spatial integrity of the array (C13/L14 to C14/L34).  Parekh teaches accurate removal and reproducible removal (C13/L14 to C14/L34).  Parekh teaches a robotic device (C13/L14 to C14/L34).  
Parekh does not teach a spring force.
Brun teaches thin layer chromatography and removing portions of the gel (abstract).  Brun teaches a support controlled through a spring (P2/L115-126).  Brun teaches controlling movement through a spring (P2/L115-126).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a spring, as taught by Brun, in the method of Parekh as it is a known method to control tubes and cutting mechanisms in thin layer chromatography. 
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive. 
In regard to Restriction - the Applicant’s arguments that Parekh does not teach thin-layer chromatography; the Examiner does not find this persuasive. 
The term “thin-layer chromatography” does not have an explicit definition in the instant specification.  The Examiner interprets “thin-layer chromatography” under broadest reasonable interpretation in light of the instant specification as chromatography, a separation, taking place on a thin plate.  Parekh meets this definition. 
In regard to the Applicant’s arguments that column 5, line 13 to column 6, line 50 of Parekh does not teach thin layer chromatography; this citation generally refers to techniques for separating proteins; there is no mention of thin layer chromatography in Parekh; Parekh mentions glass plates but only in reference to electrophoresis; electrophoresis is not chromatography, let alone thin layer chromatography; the Examiner does not find this persuasive. 
The term “thin-layer chromatography” does not have an explicit definition in the instant specification.  The Examiner interprets “thin-layer chromatography” under broadest reasonable interpretation in light of the instant specification as chromatography, a separation, taking place on a thin plate.  Parekh meets this definition. 
In regard to the Applicant’s arguments that Parekh does not teach a cannula or a specimen chamber connected to a cannula; Parekh refers to a “tip” without providing any details of its structure; if the wells are said to be the specimen chamber, then this specimen chamber is clearly not connected to a cannula used to remove the sample, let alone thin layer chromatography; the Examiner does not find this persuasive. 
As noted above: Parekh teaches the sample is removed from a surface of the thin layer plate by a blade disposed at a receiving opening of a cannula (C5/L13 to C6/L50; C13/L13 to C14/L34).  Parekh teaches the sample is fed through the cannula to the specimen chamber which is connected to the cannula (C5/L13 to C6/L50; C13/L13 to C14/L34).
Parekh teaches excision removes the sample from the surface of the thin layer plate. 
In regard to the Applicant’s arguments that Brun does have a spring 16b involved in rotation of the Petri device; the spring of Brun does not deflect a cannula to prevent a blade from penetrating into the thin layer plate; the spring of Brun does not support a cannula with a blade on a supporting device against a spring force of a spring device nor does it support a blade relative to a cannula or a specimen chamber; Brun does not involve thin layer chromatography; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Parkeh teaches the argued limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4863610 by Campbell; U.S. Patent No. 7485191 by Axtell et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777